Citation Nr: 1647716	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than December 14, 2006, for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In the July 2011 rating decision, the RO granted service connection for tinnitus and assigned an effective date of December 14, 2016.  The Veteran timely appealed the effective date assigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's original compensation claim filed on June 8, 1971, included a claim for service connection for tinnitus that remained pending until granted by the RO in the July 2011 rating decision on appeal.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of June 8, 1971, for the grant of service connection for tinnitus, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Earlier Effective Date

The Veteran requests an earlier effective date for the grant of service connection for tinnitus.  He asserts that at the time he filed a claim for service connection for bilateral hearing loss in June 1971, the RO should have inferred a claim for service connection for tinnitus.  He stated that he did not know what tinnitus was back in 1971 and he thought the ringing in his ears was causing his hearing loss.  He contends that in 1971, his intent was to file for service connection for the ringing in his ears.  He first realized bilateral hearing loss and tinnitus were separate disabilities in 2006.  

The Veteran advised that he did not have a representative at the time of his original claim, and believes that any reasonable person would have assumed he was also claiming tinnitus at the time of his bilateral hearing loss claim.  The Veteran specifically points to the August 1971 audiological examination that shows a diagnosis of right-sided, high-pitched tinnitus.  For the reasons discussed below, the Board finds that an effective date of June 8, 1971, for the grant of service connection for tinnitus, is warranted.   

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

In Vandaveer v. Shinseki, No. 11-3144, 2012 WL 4097198 (U.S. Vet. App. Sept. 19, 2012) (mem. dec., Hagel, J.), the Court addressed an earlier effective date claim with facts similar to those in the present case.  There, the Veteran filed a 1971 claim for compensation for hearing loss upon separation from service, at which time there was no evidence of tinnitus, but on the October 1971 VA examination conducted in connection with the claim the Veteran complained of tinnitus.  Id. at 1.  The Court noted that tinnitus and hearing loss are different diseases, but that lay witnesses are not expected to have legal or medical knowledge to precisely identify the disability for which they are claiming compensation.  Id. at 2-3 (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  Thus, the Court held that VA had in 1971 failed to properly adjudicate a claim for service connection for tinnitus, and the Board's determination to the contrary was clearly erroneous.  Id. at 3.

Here, a review of the records shows that the Veteran originally filed for service connection benefits for bilateral hearing loss in June 1971.  Although the Veteran did not expressly request service connection for tinnitus, during the August 1971 examination, the Veteran was noted to have tinnitus in the right ear, thus raising the issue under the reasoning of Clemons.  In a September 1971 rating decision, the RO denied service connection for bilateral hearing loss and notified the Veteran that same month.  In October 1971, the Veteran filed a notice of disagreement with the denial of service connection for bilateral hearing loss, but made no mention of any ringing or buzzing in the ears.  

The Veteran first mentioned his tinnitus in his request to reopen service connection for bilateral hearing loss, received by VA on December 14, 2006.  In a July 2011 rating decision, the RO awarded service connection benefits for tinnitus and assigned an effective date of December 14, 2006.  

Upon review of the evidence of record, the Board finds the reasoning of the Court in Vandaveer persuasive and applicable to this case.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge memorandum decisions may be relied upon for any persuasiveness or reasoning they contain).  Here, although the Veteran did not explicitly request service connection for tinnitus prior to December 14, 2006, the Veteran could not have been expected to know that tinnitus was a disorder distinct from hearing loss that had to be specifically identified in the claim.  Moreover, there was evidence in the August 1971 audiological examination showing tinnitus.  Thus, with reasonable doubt resolved in favor of the Veteran, the Board finds that the claim filed in June 1971 included a claim for entitlement to service connection for tinnitus and should have been adjudicated as such.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence does not reflect that the Veteran's claim for entitlement to service connection for tinnitus was ever adjudicated, either explicitly or implicitly, until the July 2011 rating decision on appeal herein, and the claim thus remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (a claim remains pending "until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability" (quoting Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 2008)).  

The Board notes that the Veteran filed a claim for an increased rating for hearing loss on December 14, 2006, and it included argument stating that there was an inferred claim for tinnitus that had never been addressed by VA.  The RO's September 1971 denial of entitlement to service connection for hearing loss did not implicitly deny a claim for service connection for tinnitus because there is nothing in the language of the decision or other communications to the Veteran that would have provided notice to him that a claim for service connection for tinnitus was also being denied.  See Adams v. Shinseki, 568 F.3d 956, 961-65 (Fed. Cir. 2009) (in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision; "the implicit denial rule is, at bottom, a notice provision").  The claim for service connection for tinnitus therefore remained pending.

For the foregoing reasons, the Veteran's original compensation claim filed in June 1971 included a claim for service connection for tinnitus that remained pending until granted by the RO in the July 2011 rating decision on appeal.  The date of receipt of this claim was June 8, 1971.  Moreover, as the Veteran was diagnosed with tinnitus on the August 1971 VA examination in connection with his claim, it cannot be said that the date entitlement arose was later than the date of claim in this case.  See McGrath v. Gober, 14 Vet.App. 28, 35 (2000) (in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is irrelevant"); Lalonde v. West, 12 Vet.App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  June 8, 1971 is therefore the appropriate effective date for the grant of service connection for tinnitus.  
ORDER

An effective date of June 8, 1971, for the grant of service connection for tinnitus is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


